DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAZE et al. (US 20180367586 A1) in view of Wang et al. (US 20130107973 A1) and LEE et al. (US 20180063505 A1).
Regarding claim 1. MAZE discloses A video picture encoding and decoding method ([0011]), comprising: 
obtaining a primary sub-region bitstream corresponding to a target sub-picture of a panoramic picture, wherein the primary sub-region bitstream comprises a plurality of secondary sub-region bitstreams ([0011] a panorama video may be split into spatial sub-parts, each spatial sub-part being encoded as a single bitstream containing tiled video sub-bitstreams (tiled HEVC or HEVC tiles)); 
parsing the primary sub-region bitstream to obtain a reconstructed picture comprising a plurality of sub-regions corresponding to the secondary sub-region bitstreams ([0008] parsing; [0058] media decoder; [0066]; [0160]).
However, MAZE does not explicitly disclose
performing cross-sub-region-boundary out-loop filtering on the reconstructed picture to obtain a filtered reconstructed picture based on an out-loop filtering identifier; and 
adjusting a location of at least one of the sub-regions in the filtered reconstructed picture to obtain the target sub-picture.
Wang discloses 
performing cross-sub-region-boundary loop filtering on a reconstructed picture to obtain a filtered reconstructed picture ([0084] In instances, where cross-tile-boundary loop filtering is enabled all filter coefficients shown in FIGS. 9 and 10 (i.e. both the white filter coefficients and the black filter coefficients) may be used for performing a loop filtering operation) based on a loop filtering identifier ([0037] a syntax element "tile_boundary_loop_filtering_idc" for controlling cross-tile-boundary loop filtering).
Wang also disclose out-loop filtering ([0007] Filtering of video blocks may be applied as part of a post-filtering process on reconstructed video blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE and Wang, to perform cross-tile out-loop filtering on the target picture of the panoramic picture, in order to reduce blockiness or other artifacts (Wang [0007]).
LEE discloses
adjusting a location of at least one of sub-regions in a reconstructed picture to obtain a target sub-picture ([0175] tile-based projection scheme, a projection scheme used when the 360 video data is projected on a 2D image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE and Wang with the invention of LEE, to adjust the locations of the sub-regions in the filtered reconstructed picture to obtain the target sub-picture, in order to display the target picture.

Regarding claim 2. MAZE discloses The video picture encoding and decoding method of claim 1, further comprising: 
obtaining the secondary sub-region bitstreams ([0011]); and 
assembling the secondary sub-region bitstreams into the primary sub-region bitstream ([0160] the media sub-bitstreams should be combined before being decoded by a tile-enabled HEVC decoder), wherein the primary sub-region bitstream comprises sub-region information identifying each of the sub-regions and a third sub-region that is adjacent to each of the sub-regions ([0052]; [0070] only media streams needed for covering this sub-part and possibly neighboring sub-parts are actually requested, inherently, streams for covering this sub-part and neighboring sub-parts are identified).
LEE discloses supplementary enhancement information (SEI) identifying a first sub-region and a second sub-region that is adjacent to the first sub-region (figure 36, [0059] metadata about region information or viewpoint information, which is included in an SEI message; [0528]; [0605] an SEI message of VCL and thus may be parsed at each level).
Wang discloses a picture parameter set (PPS), a sequence parameter set (SPS), a video parameter set (VPS), or SEI comprises the out-loop filtering identifier ([0038] a value may be signaled indicating whether loop filtering operations are allowed across tile boundaries. Such values may be signaled in a sequence parameter set (SPS) or a picture parameter set (PPS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE, Wang and LEE, to comprise the SEI in each of the secondary sub-region bitstreams, and the out-loop filtering identifier in the primary sub-region bitstream, in order to implement the filtering and displaying.

Regarding claim 3. MAZE discloses The video picture encoding and decoding method of claim 1, further comprising: 
obtaining the secondary sub-region bitstreams ([0011]); and 
assembling the secondary sub-region bitstreams into the primary sub-region bitstream ([0160] the media sub-bitstreams should be combined before being decoded by a tile-enabled HEVC decoder), wherein each of the secondary sub-region bitstreams comprises information about coordinates of a fourth sub-region corresponding to the secondary sub-region bitstreams in the panoramic picture ([0051]), wherein the primary sub-region bitstream comprises sub-region information indicating information about the coordinates of each of the sub-regions in the panoramic picture ([0078]-[0079]).
Wang discloses a picture parameter set (PPS), a sequence parameter set (SPS), a video parameter set (VPS), or supplementary enhancement information (SEI) comprises the out-loop filtering identifier ([0038] a value may be signaled indicating whether loop filtering operations are allowed across tile boundaries. Such values may be signaled in a sequence parameter set (SPS) or a picture parameter set (PPS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE, Wang and LEE, to comprise the out-loop filtering identifier in the primary sub-region bitstream, in order to implement the filtering.

Regarding claim 4. LEE discloses The video picture encoding and decoding method of claim 2, wherein an SEI comprises sub-region information (figure 36, [0059] metadata about region information or viewpoint information, which is included in an SEI message; [0528]; [0605] an SEI message of VCL and thus may be parsed at each level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE, Wang and LEE, to comprise the sub-region information in the SEI of the primary sub-region bitstream, in order to implement the displaying.

Regarding claim 5. LEE discloses The video picture encoding and decoding method of claim 1, further comprising: 
obtaining a media presentation description (MPD) file comprising sub-region information ([0041], [0198]). 
MAZE in view of Wang discloses performing the cross-sub-region-boundary out-loop filtering on the reconstructed picture based on sub-region information (See rejection in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MAZE, Wang and LEE, to comprise the sub-region information and the out-loop filtering identifier in a media presentation description (MPD) file, in order to implement the filtering.

Regarding claim 6. MAZE in view of Wang and LEE discloses The video picture encoding and decoding method of claim 3, wherein the out-loop filtering identifier, the sub-region information, and a track of the primary sub-region bitstream are in a same box (LEE [0169], [0198] signaling information or metadata can be included in an arbitrarily defined signaling table, included in the form of box in a file format such as ISOBMFF; [0437] A single file may basically include a single video track. The metadata about region information or viewpoint information may be stored in the form of metadata attached to a track such as sample group description).
The same motivation has been stated in claims 1 and 3.

Regarding claim 7. MAZE discloses The video picture encoding and decoding method of claim 2, further comprising: 
sending a bitstream obtaining request to a server (abstract, receiving a request for obtaining the at least two media streams, inherently, which are sent by another device), wherein the bitstream obtaining request comprises information about a visual angle of a user ([0070] a client device can dynamically select and change the choice and number of media streams, only media streams needed for covering this sub-part and possibly neighboring sub-parts (to anticipate future user's viewpoint movement within the panorama) are actually requested by the client device and streamed by streaming server 116); and 
receiving a response message from the server in response to the bitstream obtaining request, wherein the response message comprises the secondary sub-region bitstreams corresponding to the information about the visual angle of the user (abstract, the at least two media streams are transmitted according to the received request).

Regarding claim 8. MAZE discloses The video picture encoding and decoding method of claim 2, further comprising: 
obtaining a secondary sub-region bitstream corresponding to the panoramic picture from a server ([0011]); and 
obtaining, from the secondary sub-region bitstream, the secondary sub-region bitstreams corresponding to information about a visual angle of a user (abstract, the at least two media streams are transmitted according to the received request; [0070] a client device can dynamically select and change the choice and number of media streams, only media streams needed for covering this sub-part and possibly neighboring sub-parts (to anticipate future user's viewpoint movement within the panorama) are actually requested by the client device and streamed by streaming server 116).

Regarding claim 9. MAZE discloses The video picture encoding and decoding method of claim 1, further comprising: 
sending a bitstream obtaining request to a server (abstract, receiving a request for obtaining the at least two media streams, inherently, which are sent by another device), wherein the bitstream obtaining request comprises information about a visual angle of a user ([0070] a client device can dynamically select and change the choice and number of media streams, only media streams needed for covering this sub-part and possibly neighboring sub-parts (to anticipate future user's viewpoint movement within the panorama) are actually requested by the client device and streamed by streaming server 116); and 
receiving a response message from the server in response to the bitstream obtaining request, wherein the response message comprises the primary sub-region bitstream, and wherein the secondary sub-region bitstreams correspond to the information about the visual angle of the user ([0160] the media sub-bitstreams should be combined before being decoded by a tile-enabled HEVC decoder; abstract, the at least two media streams are transmitted according to the received request).

Regarding claim 10. The same analysis has been stated in claim 9.

Regarding claim 11. The same analysis has been stated in claim 1.
Furthermore, MAZE discloses A terminal device (figure 1a unit 120), comprising: a processor ([0036] there is provided a device for receiving at least two media streams, the device comprising a microprocessor configured for carrying out the steps); and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the terminal device to be configured to implement the method of claim 1 ([0041] A tangible carrier medium may comprise a storage medium).

Regarding claim 12. The same analysis has been stated in claim 2.

Regarding claim 13. The same analysis has been stated in claim 3.

Regarding claim 14. The same analysis has been stated in claim 4.


Regarding claim 15. The same analysis has been stated in claim 5.

Regarding claim 16. The same analysis has been stated in claim 6.

Regarding claim 17. The same analysis has been stated in claim 7.

Regarding claim 18. The same analysis has been stated in claim 8.

Regarding claim 19. The same analysis has been stated in claim 9.

Regarding claim 20. The same analysis has been stated in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488